F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 27 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DONNA SUE WICKER,

                Plaintiff-Appellant,

    v.                                                   No. 00-5078
                                                   (D.C. No. 98-CV-797-M)
    KENNETH S. APFEL, Commissioner,                      (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before BRORBY , PORFILIO , and BALDOCK , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant Donna S. Wicker appeals an order of the          district court , affirming

the decision of the Commissioner of the Social Security Administration, denying

her applications for disability and supplemental income benefits. Claimant first

applied for social security benefits on August 8, 1994, alleging disability as of

June 7, 1993, due to back pain. Her applications were denied administratively

and upon reconsideration. After a hearing before an administrative law judge

(ALJ), the agency again denied benefits. The Appeals Council denied review.

Claimant then filed suit in   district court and consented to proceed before a

magistrate judge pursuant to 28 U.S.C. § 636(c). The magistrate judge affirmed

the ALJ’s decision denying benefits, and this appeal followed.

       We have jurisdiction over this appeal by virtue of 42 U.S.C. § 405(g).

Our review of the agency’s decision is limited to determining whether the

decision is supported by substantial evidence, and whether the Commissioner

applied correct legal standards.    Castellano v. Secretary of Health & Human

Servs. , 26 F.3d 1027, 1028 (10th Cir. 1994). We may neither reweigh the

evidence nor substitute our discretion for that of the agency.       Casias v. Secretary

of Health & Human Servs. , 933 F.2d 799, 800 (10th Cir. 1991). In light of these

standards, and after a thorough review of the record, we affirm.

       In order to determine whether a claimant is disabled within the meaning of

the Social Security Act, the agency applies a five-step process.        See Williams v.


                                             -2-
Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five steps in detail).

If a claimant is determined to be disabled or not disabled at any step, the

evaluation process ends there.   Id. at 750. Here, the ALJ determined that claimant

had a residual functional capacity (RFC) for a full range of sedentary work

despite her severe impairment of back pain, and therefore that she could return to

her past relevant work as a collection clerk.

      On appeal, claimant contends that the ALJ failed to take into consideration

evidence favorable to her in making his RFC determination and in discounting her

credibility. She contends that the ALJ failed to discuss or consider her

allegations of migraine headaches, osteoarthritis, gallbladder problems,

pancreatitis and accompanying abdominal pain, high blood pressure, high

cholesterol, and other symptoms. She asserts that the ALJ selectively quoted

from the medical evidence, mischaracterized the medical evidence, and ignored

certain evidence. She contends that the Appeals Council failed to take her new

medical evidence into consideration in conjunction with her previous evidence

and the ALJ’s decision.

      Our review of the ALJ’s decision and the Appeals Council’s denial of

review in light of the complete medical record and applicable law convinces us

that substantial evidence supports both the ALJ’s RFC determination and his

conclusion that claimant’s testimony at the hearing was less than fully credible.


                                         -3-
The ALJ considered all of the medical evidence available to him and applied the

correct standards. The evidence before the Appeals Council supports its denial of

further review. Claimant’s arguments essentially seek a reweighing of the

evidence before the agency, which this court cannot do.    See Hamilton v.

Secretary of Health & Human Servs.     , 961 F.2d 1495, 1498 (10th Cir. 1992).

The judgment of the United States District Court for the Northern District of

Oklahoma is AFFIRMED.



                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                           -4-